DECISION AND JOURNAL ENTRY
{¶ 1} Appellant, Shawn Wright, appeals from his sentence imposed by the Summit County Court of Common Pleas. This Court affirms.
                                   I. {¶ 2} Appellant, Shawn Wright, was convicted of three counts of aggravated robbery and one count of having weapons while under disability. Appellant was also convicted of firearm specifications on the aggravated robbery offenses. The trial court sentenced Appellant to three-year mandatory terms on each of the specifications, five years on each of the three counts of aggravated robbery and two years on the disability count. The trial court ordered that the sentences for the specifications be served concurrently, but ordered that Appellant serve all the other sentences consecutively. Appellant's sentence totaled twenty years. Appellant raised no objections during sentencing. Appellant timely appealed from his sentencing, raising one assignment of error for review.
                                   II. ASSIGNMENT OF ERROR I
"THE TRIAL COURT ERRED IN IMPOSING CONSECUTIVE SENTENCES SINCE OHIO'S SENTENCING STATUTES ALLOW SUCH SENTENCES TO BE IMPOSED BASED SOLELY UPON THE TRIAL COURT'S FINDINGS OF FACT, IN VIOLATION OF APPELLANT'S CONSTITUTIONAL RIGHT TO A JURY TRIAL ON ALL FACTUAL ISSUES."
 {¶ 3} In his sole assignment of error, Appellant argues that the trial court engaged in unconstitutional fact finding in order to impose more than the minimum sentence. Specifically, Appellant asserts that Blakelyv. Washington (2004), 542 U.S. 296, compels reversal of his sentence. We disagree.
 {¶ 4} This Court has previously held that Blakely is inapplicable to Ohio's sentencing scheme. State v. Rowles, 9th Dist. No. 22007, 2005-Ohio-14, at ¶ 19. Additionally, we have held that U.S. v. Booker
(2005), 125 S.Ct. 738, provided no rationale for this Court to revisit our prior holding. State v. Burns, 9th Dist. No. 22198, 2005-Ohio-1459, at ¶ 5. Accordingly, Appellant's sole assignment of error is overruled.
                                  III. {¶ 5} Appellant's sole assignment of error is overruled. The judgment of the Summit County Court of Common Pleas is affirmed.
Judgment affirmed.
The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this Court, directing the Court of Common Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is instructed to mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the docket, pursuant to App.R. 30.
Costs taxed to Appellant.
Exceptions.
Whitmore, P.J., Carr, J., concur.
(Reece, J., retired, of the Ninth District Court of Appeals, sitting by assignment pursuant to, § 6(C), Article IV, Constitution.)